EXHIBIT 12.1 THE HERSHEY COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands of dollars except for ratios) (Unaudited) For the Nine Months Ended October 2, October 3, Earnings: Income before income taxes $ $ Add (deduct): Interest on indebtedness Portion of rents representative of the interest factor (a) Amortization of debt expense Amortization of capitalized interest Adjustment to exclude noncontrolling interests in subsidiaries and income from equity investee ) ) Earnings as adjusted $ $ Fixed Charges: Interest on indebtedness $ $ Portion of rents representative of the interest factor (a) Amortization of debt expense Capitalized interest Total fixed charges $ $ Ratio of earnings to fixed charges NOTE: (a) Portion of rents representative of the interest factor consists of one-third of rental expense for operating leases.
